Citation Nr: 1607216	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-27 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.   

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to November 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Montgomery, Alabama

In October 2011, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in December 2011 and December 2014 so that the Veteran could be afforded VA examinations for opinions regarding the etiology of the Veteran's hearing loss.  This has been accomplished and the issues is returned for further appellate consideration.  

By rating decision dated in March 2012, the RO found that new and material evidence had not been received to reopen a claim of service connection for a right ankle disability.  There are indications in the record that the Veteran has appealed this denial, but all of the appeal documents, including the notice of disagreement (NOD) and Statement of the Case (SOC), have not been associated with the claims folder.  In his March 2015 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  As such, this issue will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

By rating decision dated in May 2015, the RO continued the 50 percent rating for the Veteran's PTSD.  The Veteran's representative, in September 2015, submitted a notice of disagreement to the evaluation.  As noted below, a Statement of the Case (SOC) must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, the issue of a rating in excess of 50 percent is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

As to the remanded issues, VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

Bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSION OF LAW

 Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim decided herein prior to the initial adjudication of the claim.  March and August 2007 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in January 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran challenged the adequacy of the earlier examination results, neither he nor the representative has challenged the adequacy of the most recent examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss.  He asserts that the disability is the result of acoustic trauma to which he was exposed during service.  This included exposure to the noise of helicopters and gunfire while serving in the Republic of Vietnam (RVN).  During the Board hearing in October 2011, he testified that he recalled having hearing difficulty after exposure to helicopter noise in service.  The Board notes that the Veteran first submitted a claim for compensation benefits in 1999, without mention of hearing loss.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Review of the Veteran's STRs shows no complaint or manifestation of hearing loss.  When examined for entrance purposes in November 1966, the ears and drums were normal.  The Veteran denied ear, nose or throat trouble and running ears.  Audiometric examination testing showed pure tone thresholds to be as follows (converted from ASA to ISO-ANSI units):


Hertz

500
1000
2000
3000
4000


Right Ear

0
15
5
20
20


Left Ear

0
30
5
20
15



On examination for separation from service in October 1968, the Veteran reported having no history of hearing loss.  Examination of the ears and drums was normal.  Audiometric testing at separation from service showed pure tone thresholds to be as follows (converted from ASA to ISO-ANSI units):

Hertz

500
1000
2000
3000
4000


Right Ear

25
15
20
15
0


Left Ear

20
15
15
15
10



An examination was conducted by VA in April 2008.  At that time, he reported having decreased hearing since 1990.  He could not relate his hearing loss to any specific incident or accident.  He stated that during service he was exposed to mortar fire and helicopters without the use of hearing protection.  As a civilian he worked at Union Carbide and for a paper company with the use of hearing protection.  The diagnosis was sensorineural hearing loss in both ears.  The examiner noted that the Veteran's hearing was within normal limits at entry and separation from service bilaterally.  He opined that, since the Veteran left military with hearing within normal limits and since he reported civilian occupational noise exposure for many years, it was believed that the Veteran's military noise exposure had not caused or resulted in hearing loss.  

An examination was conducted by VA in December 2011.  At that time, the diagnosis was bilateral sensorineural hearing loss.  Regarding the hearing loss, the examiner reiterated the opinion of the 2008 examiner.  

An examination was conducted by VA in January 2015.  At that time the diagnosis was sensorineural hearing loss in each ear.  Regarding the etiology of this disability, the examiner opined that it was less likely as not that the hearing loss was the result of service.  The rationale was that the Veteran had normal hearing sensitivity evidenced on entrance and separation examinations with no significant change in thresholds evidenced in either ear.  There was no complaint of impaired hearing documented in the STRs.  The Institute of Medicine (IOM) stated in a 2006 report that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The IOM concluded that, based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  The examiner stated that, although the Veteran was exposed to noise in the military he also had significant occupational noise exposure that may have contributed to impaired hearing.  The examiner repeated that hearing sensitivity was normal through the service with no significant change evidenced in degree of hearing for either ear at separation from service.  

After review of the record, the Board finds that the evidence does not support the establishment of service connection for bilateral hearing loss.  Specifically, the Board notes that the Veteran's STRs show no indication of hearing loss while the Veteran was on active duty, with audiometric testing at separation from service being well within normal limits.  Although the Veteran testified that he recalled having some hearing loss after noise exposure while in service, this is not shown to have been chronic in nature.  Significantly, he made no mention of hearing loss at the time of his service separation examination or initial application for compensation benefits in 1999.  As such, his statements are not found to be demonstrative of a chronic hearing loss.  

The three VA examination opinions, the only nexus opinions in the record, are all negative.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, as there is no supportive opinions that the Veteran's hearing loss is  related to service and no indication of chronic hearing loss in service or within the year following separation from service, there is no basis for the establishment of service connection.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral  hearing loss is denied.  


REMAND

Regarding the Veteran's claim of service connection for a right ankle disability, as noted, several key documents are not currently associated with the Veteran's claims folder.  These include the Veteran's NOD and the SOC that he was furnished.  The AOJ should take customary measures to associate this with the record.  As noted, the Veteran submitted a request for a videoconference hearing before a member of the Board.  This should be scheduled after the record is complete.  

Regarding, the rating of the Veteran's PTSD, as noted the RO continued the 50 percent rating for the Veteran's PTSD in a May 2015 rating decision.  The Veteran's representative, in September 2015, submitted a notice of disagreement to the evaluation.  As such, a SOC must be issued in response to the notice of disagreement.  Manlincon, 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided a SOC on the issue of the rating for PTSD.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. at 238.  

2.  The AOJ should take measures to insure that the record of appeal is complete, by associating the NOD and SOC regarding the claim involving service connection for a right ankle disability with the claims folder.  The AOJ should then schedule the Veteran for a video conference hearing before a Veterans Law Judge as requested.  After the hearing has been conducted, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


